

EXHIBIT 10.3


GOVERNMENT OF PUERTO RICO
PUERTO RICO ELECTRIC POWER AUTHORITY


AMENDMENT NO. 1 TO EMERGENCY MASTER SERVICE AGREEMENT FOR PREPA’S ELECTRICAL
GRID REPAIRS - HURRICANE MARIA


APPEAR


AS FIRST PARTY: The Puerto Rico Electric Power Authority (PREPA), a public
corporation and government instrumentality of the Commonwealth of Puerto Rico,
created by Act 83 of May 2, 1941, as amended, represented in this act by its
Executive Director, Ricardo Luis Ramos Rodríguez, of legal age, married,
engineer and resident of Caguas, Puerto Rico.


AS SECOND PARTY: Cobra Acquisitions LLC, a limited liability company organized
and existing under the laws of the State of Delaware with a place of business at
14201 Caliber Drive, Suite 300, Oklahoma City, Oklahoma 73134, herein
represented by Arty Straehla, of legal age, married, and a resident of Oklahoma
City, Oklahoma, hereinafter referred to collectively as the “Contractor”) whose
authority of representation is evidenced by corporate resolution.


WHEREAS: On October 19, 2017, PREPA and the Contractor entered into an Emergency
Master Service Agreement for PREPA’s Electrical Grid Repairs – Hurricane Maria
(the “Original Contract”).


WHEREAS: PREPA and the Contractor agree that Article 59(1) and Article 68 of the
Original Contract need to be amended.


WITNESSETH


In consideration of the mutual covenants hereinafter stated, the Parties agree
as follows:






--------------------------------------------------------------------------------




TERMS AND CONDITIONS
1.
PREPA and Contractor agree that clause (1) of Article 59 of the Original
Contract is hereby deleted in its entirety and replaced with the following:



ARTICLE 59: Access to Records


1)
The Contractor agrees to provide PREPA, the Commonwealth of Puerto Rico, the
FEMA Administrator, the Comptroller General of the United States, or any of
their authorized representatives access to any books, documents, papers, and
records of the Contractor which are directly pertinent to this Contract for the
purposes of making audits, examinations, excerpts, and transcriptions, during
Contractor’s performance of the Contract and for up to three (3) years after
Contractor’s receipt of final payment under the Contract.



2.
PREPA and Contractor agree that Article 68 of the Original Contract is hereby
deleted in its entirety and replaced with the following:



ARTICLE 68: Penalties, Fines, and Disallowed Costs.
If, as a result of any uncured violation of applicable law by Contractor, any
U.S. Federal agency or the Commonwealth of Puerto Rico disallows or demands
repayment for costs incurred in the performance of this Contract, or if any
penalty is imposed due to an act or omission by the Contractor, the Contractor
shall be solely responsible for such penalty, disallowed costs, or repayment
demand, to the extent of its fault and/or responsibility, and shall reimburse
PREPA in full within ten (10) days of receiving notice from PREPA of such
penalty, disallowance, or repayment demand. Any monies paid by the Contractor
pursuant to this provision shall not relieve the Contractor of liability to
PREPA for damages sustained by PREPA by virtue of any other provision of this
Contract.
3.
Except as set forth herein, the Original Contract remains in full force and
effect in accordance with its terms.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on this
first day of November, 2017.
Puerto Rico Electric Power Authority        Cobra Acquisitions LLC
 
 
 
 /s/ Ricardo Luis Ramos Rodriguez
 
 /s/ Arty Straehla
Ricardo Luis Ramos Rodríguez
 
Arty Straehla
Executive Director
 
Chief Executive Officer
Employer Social Security XXXXXXXXX
 
Employer Social Security XXXXXXXXX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





